El Juez Asociado Sb. Feanco Soto,
emitió la opinión del tribunal.
En el trayecto de la carretera central que de Eío Piedras conduce a Caguas ocurrió un choque entre un automóvil des-tinado al servicio público y una locomotora, esta última pro-*204piedad de la demandada, ocasionando a la demandante va-rias lesiones, y lo que dio lugar a la iniciación de este pleito, en reclamación de daños y perjuicios.
En apoyo de su demanda, la demandante alegó que la demandada tiene un ferrocarril que cruza la carretera central entre Eío Piedras y Cagmas y que para proteger a los viandantes ña establecido un servicio de barreras en el paso que la vía férrea atraviesa dicha carretera; que el 19 de fe-brero de 1920 la demandante viajaba en un automóvil de servicio público, propiedad de Gerardo M. García, guiado por él mismo, y al cruzar la vía férrea en el paso a nivel, una locomotora de la demandada sin que diera señal o aviso alguno o bajaran las barreras, chocó con el automó-vil en que viajaba la -demandante, recibiendo, a consecuencia del choque, las siguientes lesiones: contusión con rasguño y escoriaciones en la región infra-maxilar derecha e iz-quierda,- contusión con equimosis en el tercio medio superior de la cresta de la tibia en la pierna izquierda; contu-sión, también con equimosis y rasguño en la región rota-liana de la rodilla derecha, y fuerte contusión extensa en la parte anterior e inferior del muslo derecho; que la deman-dante estuvo recluida en cama por un período de ocho días sufriendo dolores agudos y angustias mentales; y por úl-timo, que dicho accidente se debió única y exclusivamente a la negligencia y falta de cuidado de la corporación de-mandada por no tocar campana ni pito o bajar las barreras dando así aviso de la proximidad del tren.
La demandada contestó la demanda admitiendo ciertos hechos, negando otros y alegando como materia nueva: (a) la falta de causa de acción; (ó) atribuir el choque única y exclusivamente a la propia culpa y negligencia de la deman-dante al permitir al chófer que guiaba el automóvil corriera a una velocidad excesiva al acercarse al sitio de la colisión, no deteniéndose para ver y oir la proximidad de la locomo-tora que se acercaba al lugar del cruce tocando su campana *205de aviso y no atender a las visibles señales que bacía el guardabarrera a la demandante con una bandera roja, y no ordenar al chófer que redujera la marcha del automóvil al ver que las barreras estaban puestas y pasara por debajo de las mismas; (o) haber ocurrido el accidente sin mediar culpa o negligencia de la demandada ni de sus directores por haber empleado toda la debida diligencia de un buen padre de familia para prevenirlo.
Celebrado el juicio, se practicó una abundante prueba por una y otra parte, y la corte inferior dictó sentencia con-cediendo a la demandante una indemnización de $1,000 por razón de daños y perjuicios. No conforme con la senten-cia, la demandada ha elevado este recurso y sostiene que. dicha corte inferior erró al no declarar: 1°., que el hecho de no detenerse el automóvil para mirar y oir constituye negli-gencia contributoria; 2°., que la negligencia contributoria de la demandante fué la Causa próxima del accidente; y 3°., no aplicarse en toda su extensión el artículo 1804 del Có-digo ■ Civil revisado y haberse concedido una indemnización pecuniaria excesiva e inmoderadamente inadecuada.
En su opinión la corte inferior, después de referirse a las alegaciones de la demandante y demandada, dice lo si-guiente :
“Que en la tarde del día 19 de febrero de 1920, salió de San Juan y en dirección a Yabueoa, pasando por Río Piedras, el auto de la propiedad de Gerardo M. García y conducido por él mismo, llevando pasajeros, entre ;,otros al demandante Dr. José Eulogio Berrios; que al salir de Río Piedras y en dirección a la Central Vannina, la velocidad del auto no era excesiva, que no viendo •el conductor o chauffeur puestas las barreras que interceptan el tráfico por la .carretera en los momentos en que pasa por la vía que la cruza algún tren o máquina, y en la convicción de que no había peligro siguió su marcha, y al llegar cerca de la vía, cruzó la carretera una locomotora, sin que hubiese tocado el pito, campana o hecho alguna señal de alarma que hubiere servido de aviso al chauffeur del auto, lo que ocurrió en momentos en que el auto se *206encontraba tan cerca de la vía que le era imposible detenerse, siendo alcanzado por la máquina que andaba para atrás, destro-zando el auto y causándole al demandante contusiones y heridas' que le privaron dedicarse a sus labores profesionales, durante unas tres semanas, sufriendo dolores y angustias mentales.
“Es indudable que si la demandada hubiera bajado las barre-ras, para dar paso a la máquina e impedir que en esos momentos cruzaran por la vía los autos que trafican por la carretera, el ac-cidente no hubiera podido ocurrir, pues se hubiera dado cuenta el chauffeur y alguno de los pasajeros por lo menos, y en todo caso el auto hubiera chocado con la barrera y hubiera quedado dete-nido.
“Este es uno de los casos en que la corte ha podido apreciar con más claridad la negligencia de la demandada.
“La corte ha llegado al conocimiento, por la declaración de los testigos, que después de ocurrido el accidente, la demandada, para demostrar su negligencia, intentó bajar la barrera.
“La teoría que sostiene la demandada de que las barreras esta-ban puestas y la de que el auto abandonando su derecha cogió la izquierda para pasar por debajo de la.barrera, e inmediatamente cogió la derecha para pasar por delante de la máquina, queda des-virtuada, aparte de estarlo por la prueba testifical, con la simple inspección ocular, pues dada la distancia que media entre la barre-ra y la vía, tal maniobra es imposible.”
Según podemos ver, la corte inferior llegó a la firme con-clusión de que el accidente se debió única y exclusivamente a que la demandada, manteniendo como mantenía un sis-tema de barreras en el paso a nivel, no bajó dichas barre-ras en señal de aviso en los momentos en que una de sus locomotoras entraba de espalda en el cruce y en los que, a la sazón, el automóvil en que viajaba la demandante atra-vesaba dicho cruce, produciéndose el accidente por la impre-visión y culpa de la demandada. A esta conclusión se llegó,' después de una extensa prueba aportada por ambas partes, y siendo así lo resuelto un conflicto de evidencia el que fué dirimido por el juez sentenciador, solamente pasamos a con-siderar si los errores de apreciación que se atribuyen a la corte inferior son manifiestos o fueron realmente cometidos. *207Sin embargo, bay un pnnto legal derivado de los becbos, el que discute el apelante como cuestión esencial en este re-curso. En tal sentido-el apelante sostiene que el accidente se debió a que la demandante, al acercarse al cruce, no tuvo el cuidado, como regla o medida de precaución legal, de ■“parar”, “ver” y “oir”, y alega que esto no fué tomado' en consideración por la corte inferior, porque de otro modo la demandante hubiera evitado el accidente. Nos parece que la jurisprudencia en general es bien clara y precisa en casjos como el presente. Cuando un ferrocarril cruza un camino público, está obligado a tomar, para la seguridad de los viajeros, tales precauciones razonables c'omo lo exi-giría la prudencia ordinaria. Se distingue cuando la ma-teria está regulada o no por estatuto. En el primer caso, no bay dificultad en determinar si la compañía ba cumplido sus deberes con el público, y en el segundo caso, o sea, cuando el estatuto no prescribe de qué modo debe ser dado el aviso necesario.para cuando un tren se acerca a un cruce, la cuestión relativa a negligencia en caso de accidente se regula entonces por las circunstancias especiales de cada caso. Tomo 22 R. C. L., pág. 988.
No estamos en esta segunda situación. El punto en cuestión está regulado en Puerto Rico por un estatuto que impone a las compañías de ferrocarriles mantener un sis-tema de barreras en aquellos sitios en que sus vías cruzan las carreteras públicas. La ley ■ referente a la reglamenta-ción de transporte por ferrocarril, aprobada en marzo 9, 1911, prescribe en su sección 12 lo siguiente:
“Art. 12. — Toda compañía de ferrocarril de servicio público queda por la presente obligada a establecer y conservar cadenas, barreras y otros medios adecuados de protección, en todos los cru-ces de las carreteras públicas insulares, y demás cruces públicos que el Consejo Ejecutivo designare. ” '* * *
Más luego nuestra legislatura pasó la Ley No- 70 defi-niendo las compañías de servicio público, etc., aprobada en *208diciembre 6 de 1917, y en el artículo 3,. letra uq_”, bajo el epígrafe “Aparatos de seguridad en cruces, etc.,” se re-pite la misma prescripción del artículo 12 de la ley de 1911, supra, y se dice:
. -“Si se tratare de una compañía de ferrocarril, ésta deberá cons-truir y conservar cadenas, portones u otros aparatos adecuados de protección, en todos los cruces a nivel de las carreteras públicas insulares y en los demás cruces públicos que la Comisión designare y, con -sujeción a las reglas, reglamentos y órdenes de la Comisión, deberá cercar o de otra manera adecuada guardar o proteger sus vías, en aquellos sitios que la Comisión designare, de modo que los animales no puedan entrar en ella; deberá instalar en sus locomo-toras campanas y silbatos que deberán usarse al acercarse a curvas, túneles y a los cruces de caminos o calles y siempre que fuere ne-cesario como advertencia de la aproximación de dichas locomotoras y trenes los que reducirán la velocidad al mínimum en los cruces de calles; y deberá usar, después de la puesta del sol, las luces que sean necesarias y que la Comisión determine.” Leyes de 1917, volu-men II, pág. 449.
La ley misma exige mantener un sistema de barreras en el sitio donde ocurrió el accidente de este caso. Esto cons-tituye un aviso estatntorio para evitar el peligro al público que transita por tales sitios y por consiguiente la falta de ser operadas oportunamente las barreras en el momento de acercarse un tren y de hacer el cruce equivale a- la falta de barreras y tal omisión constituye negligencia.
Bajo este aspecto, ya esta Corte Suprema, en el caso de Domínguez v. Porto Rico Railway, Light & Power Co., por voz del Juez Aldrey, había hecho la debida aplicación del artículo 12, supra, y refiriéndose al sistema de barreras que debe ser mantenido en los cruces de las carreteras insula-res, se dice lo siguiente:
“La barrera y la cadena son los medios que se utilizan para cerrar e impedir el paso por algún sitio y cuando se emplean en un crúce o paso a nivel de un ferrocarril, producen el resultado de cerrar y obstaculizar el ,paso por la vía. • Colocada la barrera *209o la cadena, es materialmente imposible transitar por el cruce a me-nos que sea rota o se salte y por consiguiente es un medio.de tal naturaleza, que una vez colocado oportunamente impide los acci-dentes y colisiones, que es el fin perseguido por la ley al ordenar su colocación. Según se dice en el .caso de Chicago and Alton R. R. Co. v. Wise, 206 Ill. 453, 69 N. E. 500, confirmado en 106 Ill. App., 174, las barreras requeridas por el estatuto tienen el objeto no sólo de servir de aviso sino también son un medio de obstruc-ción material.” 19 D. P. R. 1095.
“Una compañía de .ferrocarril no está legalmente obligada a suministrar y mantener portones en los cruces de las calles y de la carretera en toda su línea a menos que así se lo exija el estatuto o alguna ordenanza, o a no ser que resulte que el cruce en particular es públicamente peligroso. Pero cuando existe un estatuto u ordenanza válido que exige que se pongan portones, el no cum-plir con Ios° mismos constituye negligencia.” 22 R. C. L., pág. 1006.
Aparece de las Conclusiones de la corte inferior que las barreras establecidas por la demandada no habían sido ba-jadas en señal de aviso para baber evitado el accidente. Nada encontramos en la prueba que pueda destruir la apre-ciación que tuvo la corte inferior en ese extremo y por el contrario todo indica que hizo una positiva apreciación de los hechos. Si a esto se añade la oportunidad que tuvo el juez inferior de ver el sitio del suceso y comprobar el modo' de operar las barreras, destruyéndose toda posibilidad de que el automóvil pudiera pasar por debajo de las mismas, como se ha intentado probar por la demandada, esa es una circunstancia que entraña una convicción más firme para el juez inferior, y para nosotros un motivo para no intervenir en la apreciación de hechos que solamente pudo aquilatar en su verdadero valor el juez sentenciador, encontrándose, • por tanto, en mejores condiciones que nosotros para apre-ciar sus circunstancias.
Es cierto que el apelante cita en su apoyo el caso de Domínguez v. Porto Pico Railway, Light & Power Co. citado, intentando demostrar que el chófer estaba obligado a dete-. *210ner su automóvil para ver y oir, pero siendo las circuns-tancias distintas en este caso, no tiene aplicación la conclu-sión del apelante. En aquel caso no había barreras, lo que le constaba al chófer, pero en este caso ocurría todo lo contrario y no cabía aplicar tan fuertemente la regla general de “ver y oír,” ya que el chófer estaba dispensado de la usual obliga-ción de aquella regia por la invitación implícita que era de presumir que produjera en su mente el hecho de estar le-vantadas las barreras.
“Así cuando las barreras en un paso de ferrocarril están como regla general cerradas al aproximarse los trenes, el hecho de' estar abiertas dispensa de la obligación usual de mirar y oír.”
1 Shearman & BedfieM’s Law óf Negligence, 135.
Además, la corte inferior partió. de la base que tal de-ber fué cumplido y habiendo resuelto el conflicto de la prueba en tal sentido en favor de la demandante, no estamos en condiciones de intervenir teniendo en cuenta las demás cir-cunstancias especiales que concurren en el presente caso.
No aparece tampoco que la falta de haber operado debida-mente la demandada las barreras, que por sí solas hubie-ran evitado el accidente, dicha demandada tomara otras pre-cauciones- para evitarlo, y sobre todo en condiciones en que el accidente ocurrió entrando de espaldas la locomotora en el cruce. Este fué otro incidente en el presente c'aso. Ello requería la adopción de medidas de precaución aún más ex-tremas para avisar la aproximación de la locomotora en ra-zón de que entraba de espaldas en el cruce.
“Esta regla que exige el adoptar medios extraordinarios para avisar la aproximación de los trenes en cruces que son peculiar-mente peligrosos, también tiene frecuente explicación en casos en que trenes o locomotoras han sido puestos en movimiento hacia atrás por cruces. Así, pues, una compañía de ferrocarriles ha sido declarada responsable de abierta negligencia al retroceder un tren a través de un cruce muy frecuentado sin llevar en la parte de atrás un guardafrenos como vigilante y dispuesto, en caso de pe-*211ligro, a hacer uso de los frenos y evitar de este modo una colisión o accidente.” 22 R. C. L. págs. 990-91.
Si unimos la anterior circunstancia a las ya examinadas en este caso, tenemos que concluir que sobre la demandada recae todo el peso de una crasa negligencia en relación con la seguridad a que tenía derecho exigir la demandante al cruzar dicha demandada con sus trenes o locomotoras un camino público.
Además, para hacer más clara la situación de este caso y no dejar dudas ni excusas para las demás señales que el apelante intenta que se hicieron por el guardabarrera, la. opinión de esta Corte Suprema en el caso de Domínguez v. Porto Rico Railway, Light & Power Co., supra, es terminante, y dice, además:
“Aplicando estos principios al caso presente, debemos llegar a la conclusión de que una persona empleada como guardabarrera por la corporación demandada para dar aviso con una bandera a los transeúntes de la aproximación de un tren, no es un medio adecuado de protección similar o análogo a la barrera o cadena exigida por la ley, ya que no produce el efecto de obstaculizar ni impedir materialmente la entrada en la vía. Así, pues, la cor-poración demandada en la fecha en que ocurrió el accidente no había cumplido con el deber que le impuso la ley de colocar en ese sitio, barreras, cadenas o cualquier otro aparato análogo a ellas para protección de los transeúntes, lo que constituye una negli-gencia per se por haber dejado de cumplir con ese precepto estatu-torio. 33 Cyc. 968, y casos citados en la nota No. 8.” 19 D. P. R. págs. 1095-96.
Se insiste por el apelante en la participación que tuvo el chófer como causante del accidente y alega que el haber empleado media hora de San Juan a Eío Piedras implicit que caminaba a una velocidad de más de 40 millas. La dis-tancia que media entre las dos poblaciones y que es de 8 millas, destruye por sí misma la exagerada argumentación del apelante en ese extremo. Aparte de esto y partiendo *212del punto de que en este oaso la cansa próxima del accidente fué la falta de operar las barreras para cerrar el paso, lo que por sí solo hubiera evitado todo peligro, la velocidad del automóvil sería un dato que tendría importancia si so hubiera demostrado que se trataba de una velocidad inu-sitada y que la demandada hizo algún esfuerzo de su parte, ya que de modo claro había faltado a un deber estatutorio no bajando las barreras, de que por otros medios o señales hubiera, intentado avisar el peligro; pero no encontramos dato alguno en que apoyamos para que pudiéramos estar autorizados a sostener una conclusión que tal vez implica-ría negligencia cóntributoria por parte del chófer que con-ducía el automóvil. Pero si asumiéramos solamente a los efectos de la argumentación, que el chauffeur hubiera sido negligente en alguna forma, su negligencia no podía ser imputable en este caso a la demandante, quien solamente da instrucciones al chófer para conducirla al sitio de su resi-dencia en Yabucoa, sin que además apareciera por prueba directa o circunstancia alguna que ella tuviera o ejerciera autoridad o control sobre el chófer.
Esta misma cuestión también fué Considerada en el caso de Domínguez v. Porto Rico Railway, Light & Power Co., supra, y sosteniéndose allí en el mismo punto de vista, 'se dijo por esta corte:
“Mientras la regla general establecida por las decisiones en In- . glaterra fué que la negligencia del conductor sería imputada a un pasajero en accidentes causados por la negligencia de un tercero a la cual contribuyó el conductor, y que esta doctrina fué adoptada por unas pocas decisiones inglesas y americanas, sin embargo, tales decisiones lian sido expresamente rechazadas luego en Inglaterra y desaprobadas por la Corte Suprema de los Estados Unidos en el caso de Little v. Hackett, 116 U. S. 366; 6 Sup. Ct. 391; 29 L. ed. 652, siendo hoy la regla general, que la negligencia del conductor no será imputada al pasajero cuando no tenía gobierno sobre dicho-conductor. ” 19 D. P. R. 1097.
*213“En .algunos estados prevalece la doctrina de que la negligen-cia contributoria del conductor de un vehículo privado se imputa a una persona que voluntariamente va con él, pero la regla general es que la negligencia del conductor de un vehículo no ha de im-putarse a uno que va en dicho vehículo y que recibe un daño en un cruce debido a la negligencia contributoria del conductor y de la compañía de ferrocarriles cuando tal persona no tiene culpa ni control sobre el conductor del vehículo. Y la ley casi univer-salmente reconocida ahora es que cuando una persona acepta una invitación para correr en un vehículo de otro, sin autoridad o pro-pósito alguno de dirigir o controlar al conductor, o los movimien-tos del vehículo, y sin tener- ninguna razón para dudar de la com-petencia del conductor, la negligencia contributoria del dueño o conductor del vehículo no se imputará al huésped o pasajero, del tal modo que le impida hacer uso del derecho a recobrar daños y perjuicios de una compañía de ferrocarriles cuya negligencia le ocasiona un daño en un cruce cuando él corre en tales condiciones. Esa regla ha sido aplicada en un número de casos en los cuales está envuelta la re-lación correspondiente entre el chófer de un automóvil y una persona que va con él, sin tener control alguno sobre dicho chófer. La regla no se limita a los casos de transporte gratuito, sino que ha sido aplicada cuando se alquila un vehículo y el pasajero no ejerce ningún control sobre el chauffeur, que no sea el de dirigirle al sitio adonde desea que lo lleven y no existe ninguna distinción entre vehículos particulares y públicos, tales como tranvías y óm-nibus.” 22 R. C. 1, págs. 1047-48.
Se señalan además como errores la no aplicación en toda su extensión del artículo 1804 del Código Civil, y la conce - sión en último término de una indemnización excesiva e in-moderada.
El último extremo del artículo 1804, supra, dispone qué la responsabilidad de que trata dicho artículo cesará cuando las personas en él mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño. La demandada presentó al efecto prueba testifical tendente a demostrar lá competencia de sus empleados y la forma en que se daban las órdenes para operar las barre-*214ras, pero una preponderancia de la evidencia demostró en este caso que las barreras no se bajaron en el momento preciso que debió hacerse para anunciar el peligro 3r evitar el accidente, y si la falta consistió en algún defecto en el mecanismo para su pronto y rápido manejo, tampoco se de-mostró que se ejercitara en cambio las precauciones que en tal momento exigiría el menos diligente padre de familia puesto que por el Contrario, el hecho de caminar hacia atrás la locomotora y ocurrir el accidente en tales condiciones, demostró más que una simple negligencia, la que si fuéramos a calificarla por grados podría tal vez decirse que se pro-dujo en su grado máximo.
En cuanto a los daños y perjuicios sufridos por la de-mandante, resultó probado que recibió por consecuencia del choque varias lesiones que exigieron la asistencia médica y su reclusión en cama por varios días. Lo primero implica un gasto además del correspondiente empleo de medicinas; y lo segundo una pérdida de tiempo que tiene su equivalen-cia en dinero. Además, en un accidente de la clase que nos ocupa, generalmente se sufren súbitas conmociones nervio-sas cuyos resultados a veces nadie puede determinar para, el futuro. Por tal razón, las angustias morales y los su-frimientos físicos son elementos que la jurisprudencia de un modo constante ha reconocido y le ha dado un valor positivo para fijar el montante de una indemnización en casos como el presente. De todos modos, hemos llegado a la conclusión de que la compensación de $1,000 que concedió la corte inferior a la demandante es una suma razonable y adecuada, atendidas todas las circunstancias del caso.
Por las razones expuestas debe confirmarse la sentencia de la corte inferior.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente.del Toro y Aso-ciados Wolf, Aldrey y Hutchison.